The only question in this case which seems to me to require consideration, arises upon the following clause in the policy: "Provided always, and it is hereby declared to be the true intent and meaning of this policy, and the same is accepted by the assured upon the express condition, that, in case the said Nicholas Casler shall die upon the seas, or shall, without the consent of the company, previously obtained and indorsed upon this policy, pass beyond the settled limits of the UnitedStates (except into the settled limits of the British provinces of the two Canadas, Nova Scotia, and New Brunswick), or shall, without such previous consent thus indorsed, visit any parts of the United States which lie south of the southern boundaries of the States of Virginia and Kentucky, between the first of June and the first of November, c., this policy shall be void and of no effect." *Page 431 
Casler died at the upper crossing of the South Platte river, on his way to California by land. The place of his death was in the Territory of Nebraska, and it seems to have been assumed upon the trial that it was in a wild and substantially uninhabited region. The question to be considered is, whether his being there was a breach of the provision above quoted; and this depends upon the construction to be put upon the phrase, "beyond the settled limits of the United States." It is not denied that the words "United States" were intended to embrace as well the territory organized and unorganized belonging to and under the control of the United States Government as the States proper which have been admitted into the Union; but it is contended that the words "settled limits" mean, not the fixed or established boundaries of the nation, but the "region of the settlements," and, hence, that Casler had no right to go into the wild and unsettled portions of the country.
It is, I suppose, a pretty well settled rule, that the words of a contract are to be understood according to their plain, natural import, unless there is something in the context, or in the circumstances under which the contract was made, which indicates that they were used in a different sense. The primary definition of the word "settled" is placed, fixed, established. It is true, it is also, though more rarely, used as descriptive of a section of country that is "planted with inhabitants;" but it is obvious that it can never, with propriety, be used in the latter sense in connection with the word "limits." Limit means boundary, border, the outer line of a thing, and nothing else, except when used to convey the idea of restraint. There may be a settled region, a settled country, or a settled territory; but there can be no such thing as a settled limit, in the sense contended for. To give the clause in question this signification, therefore, it becomes necessary to change its entire structure, and to substitute for the words "the settled limits," the phrase "the region of the settlements."
Changes as extensive as this are sometimes made by courts in contracts; but never, I apprehend, unless there is something in the nature of the case, or in the contract itself, which imperatively *Page 432 
requires it. I can see nothing of the kind here. It is said that the words "settled limits," if by limits is meant boundaries, were unnecessary; that "without the United States" would have better, or, at least, more briefly expressed the meaning. This may be so; but mere redundancy of words is not so unusual as to justify the court in giving an interpretation to the contract which its words do not import. The only argument in favor of such a transmutation, which seems to me to have much force, is based upon the repetition of the words "settled limits" in the same sentence, in connection with the phrase "the British provinces." It is urged that the words must be presumed to have been used in the same sense in both places; and that the phrase "into the settled limits of the British provinces," must mean, into the settled parts or portions of those provinces.
The whole force of this argument rests upon the use of the word "into." Had the language been, "within the settled limits," its literal and obvious meaning would have been that for which I contend. But if the word "into" is thus inappropriate upon one construction, the word "limits" is equally so upon the other. The same may be said of the word "beyond," which does not ordinarily mean outside of, but on the further side of.
Again, it is said, that where boundary was intended, the word boundary, and not limits, was used in the phrase "southern boundaries of the States of Virginia and Kentucky." But the two words were used in their respective places for entirely different purposes: "limits," to describe the outer line of the entire nation; "boundary," a mere division line between two States. The choice of different words, under these circumstances, proves nothing.
But this question does not depend upon any refined criticism upon the language used. The clause is to have a reasonable interpretation. To provide that the insured should not, without the consent of the company, go without the bounds of the United States, would be a perfectly natural and proper provision; and this is precisely what the phrase in question means *Page 433 
upon a plain, literal construction of its terms. But what sort of a contract should we have upon the other construction? Who can interpret the phrase, "the region of the settlements?" Can any one tell, with any precision, what it means? Is it not, in the highest degree, vague and indefinite? It is a phrase which would convey some vague idea, if used in a loose conversation, but which would seem to be utterly out of place in a contract where some degree of precision is required; and yet it is proposed to discard a phrase used by the parties, the literal meaning of which is simple, plain and appropriate, and to substitute in its place one invented by the court, the meaning of which is utterly vague and uncertain. I suppose Salt Lake City to be something of a "settlement." Could the insured, under such a policy, go there? If not, for the reason that the intermediate territory was unsettled, how near must he get to the city before he would be in "the region of the settlements?" Suppose he was residing there when insured: could he go for any purpose into the surrounding territory, or must he confine himself to the bounds of the city? Again, assuming that the insured could go to Marquette, upon Lake Superior, without going out of "the region of the settlements," could he cross from there to the Mississippi river? Once more, suppose he should go, by the advice of his physician, upon a hunting or fishing excursion to the centre of the John Brown tract in this State, would he, when there, be within or without "the region of the settlements?" I confess myself unable to give a satisfactory answer to any one of these questions. If such a provision, provided it was inserted in specific terms, is not one which the court should absolutely reject for its uncertainty, it is, at least, as it seems to me, one which should not be interpolated at the expense of an entire change in the phraseology of the contract.
It has been suggested that, by the phrase "settled limits," it was intended to embrace all the organized States and Territories of the Union, and to exclude all other territory. The language, however, seems ill adapted to express such an idea, and there is nothing in the circumstances, or in the nature of *Page 434 
the contract, to indicate any such intention. It is certainly safer, and more in accordance with legal principles, where there is so much doubt, to adhere to the plain, literal meaning of the terms of the contract. The judgment should be affirmed.
DENIO, WRIGHT, and WELLES, Js., concurred.